Jamie M. Evans, OSB 117064
Jamie@evans-evans.com
Evans & Evans PC
222 NE Park Plaza Drive, Suite 113
Vancouver, WA 98684
Phone: 503-200-2723; Fax: 360-828-8724
Attorney for Plaintiff, Reba A. Moore




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


REBAM., 1                                            Case No. 3:17-cv-00438-TC

                Plaintiff,

v.                                                   ORDER FOR ATTORNEY FEES
                                                     UNDER 42 U.S.C. § 406(b)
COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                Defendant.


        Plaintiff, Reba M., brought this action seeking review of the Commissioner's final

decision denying her application for Supplemental Security Income under the Social Security

Act. The Court remanded the case for additional de novo proceedings, [ECF Doc. Nos. 22, 23].

On remand, the Administrative Law Judge issued Plaintiff a fully favorable decision, awarding

Plaintiff Supplemental Security Income.

        Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has not




1
  In the interest of privacy, this order uses only the first name and the initial of the last name of
the non-governmental party or parties in this case. Where applicable, this order uses the same
designation for a non-governmental party's immediate family member.

Ex. 5                    to PLAINTIFF'S MOTION FOR 406(b) FEES, 3:17-cv-00438-TC - 1
objected to the request. The Court finds the requested fees are reasonable.

        Plaintiffs motion [ECF Doc. No. 27] is granted, and Plaintiffs counsel is awarded

$13,268.25 in attorney's fees under 42 U.S.C. § 406(b). Previously, the Court awarded Plaintiff

attorney's fees in the amount of $7,500.00 under the Equal Access to Justice Act (EAJA), 28

u.s.c. § 2412.
        When issuing the Section 406(b) check for payment to Plaintiffs attorney, the

Commissioner is directed to subtract the amount previously awarded under EAJA and send

Plaintiffs attorney, Jamie M. Evans the balance of $5,768.25, less any applicable processing or

user fees prescribed by statute. The Section 406(b) check should be mailed to Jamie M. Evans,

222 NE Park Plaza Drive, Suite 113, Vancouver, WA 98684.

        IT IS SO ORDERED.

        DATED this   J_"( day of   AM_j      , 2019.


                                                  THOM~FIN
                                                  United States Magistrate Judge


Proposed Order Submitted on August 27, 2019 by

Isl Jamie M. Evans
Jamie M. Evans, OSB 117064
Jamie@evans-evans.com
Evans & Evans PC
222 NE Park Plaza Drive, Suite 113
Vancouver, WA 98684
Phone: 503-200-2723; Fax: 360-828-8724
Attorney for Plaintiff




Ex. 5                  to PLAINTIFF'S MOTION FOR 406(b) FEES, 3:17-cv-00438-TC - 2
